The indictment in this case is in proper form and substance. It contained two counts and charged this appellant, defendant below (1) that he did distill, make or manufacture, alcoholic, spirituous, or malt liquors, a part of which was alcohol, con-possession, a still, apparatus, appliance or trary to law. And (2) that he had in his a device, or substitute therefor, to be used for the purpose of manufacturing alcoholic, spirituous, malted or prohibited liquors or beverages, contrary to law, against the peace and dignity of the State of Alabama.
Numerous witnesses were examined upon the trial of this case; the trial resulted in the conviction of the defendant under a general verdict of the jury, viz: "We the jury find the defendant guilty as charged in the indictment."
It appears, from the record, that the defendant was represented by counsel, and that after conviction a motion for a new trial was made and entered, and signed by defendant's counsel.
Upon examination of the record we find it regular and without apparent error thereon.
Judgment and sentence was duly pronounced and entered, from which this appeal was taken.
Pending the entire trial, the ruling of the court was not invoked, hence no exception was reserved. No special written charges were requested. The appeal to this court was evidently taken for delay only as no point of decision is presented for review. No brief for appellant has been filed, and, as hereinabove stated, the record being without error, it follows that the judgment of conviction from which this appeal was taken must be affirmed. It is so ordered.
Affirmed.
SIMPSON, J., not sitting, having been of counsel.